Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I (only claims 1-8) and species fig. 3, in response/amendment is acknowledged.  Noting that since claims 11-12 are amended to be dependent on the second group invention II, they are withdrawn as belonging to the second group invention (claims 9-12). The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2 and 4 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nhep, US 20120257859 A1.
 Regarding claim 1, Nhep teaches an interface for transitioning a jacketed fiber optic cable to an adapter (see figs.  14-27, also all figs. 1-65),  
the adapter (i.e., item 32 or 58 which is an intermediate adapter to be incorporated to the connector/housing 32/38, see pa. 0077) configured to mate at least one pair of optical fibers (at least pa. 0004), the interface (36) comprising: 
a main body having a front end mateable with the adapter (see at least figs. 1-2 and/or 14-15, and 25 and also pa. 0077) a back end configured to receive the jacketed fiber optic cable 46 (clearly shown in at least fig. 15), the main body having an interior opening extending between the front end and the back end (clearly shown in at least fig. 14-17); 

    PNG
    media_image1.png
    211
    284
    media_image1.png
    Greyscale

a crimp body disposed at the back end of the main body configured to support the jacketed fiber optic cable at the back end (clearly shown in at least fig. 14-17); and a transition area disposed between the front end and the back end of the main body (clearly shown in at least fig. 14-17).

3. (Original) The interface according to claim 1, wherein the main body comprises a first piece and a second piece, the first piece and the second piece mateable to one another (see figs. 14-15).  
 	5. (Original) The interface according to claim 3, wherein the first piece and the second piece are identical to one another (see figs. 14-15).    
6. (Original) The interface according to claim 3, wherein the first piece has a first tab recess and a first tab and the second piece has a second tab recess and a second tab, where in the second tab is aligned with the first tab recess and the first tab is aligned with the second tab recess (clearly shown in at least fig. 14-17 and pa. 0105).  
7. (Original) The interface according to claim 1, wherein the main body is connected to the jacketed fiber optic cable with a crimp band (i.e., 44) over the crimp body (see at least figs. 1-2 and pa. 0076).  
8. (Original) The interface according to claim 1, further comprising a boot (i.e., 56) at least partially covering the crimp body and providing additional support to the jacketed fiber optic cable adjacent the back end of the main body (clearly shown in at least figs. 1-2 and pa. 0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims 1, 3 and 5-8 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Nhep, US 20120257859 A1.
 Regarding claim 1, Nhep teaches an interface for transitioning a jacketed fiber optic cable to an adapter (see figs.  14-27, also all figs. 1-65),  
the adapter (i.e., item 32 or 58 which is an intermediate adapter to be incorporated to the connector/housing 32/38, see pa. 0077) configured to mate at least one pair of optical fibers (at least pa. 0004), the interface (36) comprising: 
a main body having a front end mateable with the adapter (see at least figs. 1-2 and/or 14-15, and 25 and also pa. 0077) a back end configured to receive the jacketed fiber optic cable 46 (clearly shown in at least fig. 15), the main body having an interior opening extending between the front end and the back end (clearly shown in at least fig. 14-17); 

    PNG
    media_image1.png
    211
    284
    media_image1.png
    Greyscale

a crimp body disposed at the back end of the main body configured to support the jacketed fiber optic cable at the back end (clearly shown in at least fig. 14-17); and a transition area disposed between the front end and the back end of the main body (clearly shown in at least fig. 14-17). 
However, with regard to the limitation “transition area Nehp does not clearly show in the embodiment of figs. 1-2, rather it is more clearly shown in fig. 14-17. As the embodiments of Nehp are closely interrelated, thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the shape of the interface crimp main body with a transition area as shown in fig. 14-17 in order to facilitate easy insertion of optical components such as the optical fiber cable therethrough.   

The arguments presented in in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
 
3. (Original) The interface according to claim 1, wherein the main body comprises a first piece and a second piece, the first piece and the second piece mateable to one another (see figs. 14-15).  
5. (Original) The interface according to claim 3, wherein the first piece and the second piece are identical to one another (see figs. 14-15).    
6. (Original) The interface according to claim 3, wherein the first piece has a first tab recess and a first tab and the second piece has a second tab recess and a second tab, where in the second tab is aligned with the first tab recess and the first tab is aligned with the second tab recess (clearly shown in at least fig. 14-17 and pa. 0105).  
7. (Original) The interface according to claim 1, wherein the main body is connected to the jacketed fiber optic cable with a crimp band (i.e., 44) over the crimp body (see at least figs. 1-2 and pa. 0076).  
8. (Original) The interface according to claim 1, further comprising a boot (i.e., 56) at least partially covering the crimp body and providing additional support to the jacketed fiber optic cable adjacent the back end of the main body (clearly shown in at least figs. 1-2 and pa. 0076).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 6456768 B1
US 5076656 A
US 6017154 A
US 6588938 B1
US 20120257859 A1
US 20110019964 A1
US 20120076459 A1
US 20160116685 A1
US 20130039623 A1
US 20200333537 A1
US 20190154930 A1
US 20200064564 A1
US 20130163934 A1
US 10656360 B2
US 20200310041 A1
US 20070036487 A1
US 20200081195 A1
US 9063303 B2
US 6543941 B1
US 20170227720 A1
US 20140082913 A1
US 20200150353 A1
US 5915058 A
US 20190204513 A1
US 5613025 A
US 20200271867 A1
US 9395509 B2


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883